internal_revenue_service number release date index number ------------------- ------------------------------ ------------------------------------------------ ------------------------------ ------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ------------------ telephone number ---------------------- refer reply to cc psi b05 plr-103864-15 date date taxpayer ------------------------------------------------------------------------------ ---------------------------------------------------- b ----------------- dear ----------------- this is in response to a request for rulings dated date submitted by your authorized representatives taxpayer is a taxable wholesale_distributor of grocery products to individual retail grocery operators that operates on a cooperative basis subject_to subchapter_t of the internal_revenue_code taxpayer's business is almost exclusively done with its cooperative members in accordance with its bylaws taxpayer is annually obligated to distribute its patronage_earnings to its member patrons historically taxpayer has paid approximately ------- percent of its patronage_dividend in the form of cash with the remainder being paid in the form of a qualified written notices of allocation within the meaning of sec_1388 historically taxpayer purchased b for sale to its members as part of taxpayer's patronage business activities in ------- taxpayer filed a lawsuit against ---------- b producers and related parties for ------------------------------------------------------------------------ ------------- regarding taxpayer b purchases that occurred from ------- through ------- the litigation period during the litigation period taxpayer purchased approximately dollar_figure----- --------------------------------------------------------------------------------------------------------------------- million of b plr-103864-15 in ------- taxpayer entered into separate settlement agreements with individual defendants and groups of defendants in each settlement agreement the defendant paid or agreed to pay an agreed amount in settlement of any and all claims made in the litigation and any potential claims related to arising out of based upon or in any way concerning the facts matters occurrences allegations transactions conduct alleged or subject matter of the litigation in aggregate taxpayer received approximately dollar_figure------- million settlement proceeds in settlement of the lawsuit settlement proceeds do not exceed the amount of taxpayer’s claimed damages in fact in the case of some of the defendants the amount_paid in the settlement was reflective of the defendant's distressed financial condition sec_3 of article ix of taxpayer's bylaws provides that taxpayer is required to annually distribute as patronage_dividends an amount equal to taxpayer's net patronage sourced earnings although taxpayer's bylaws allow taxpayer to maintain and allocate among pools taxpayer historically has maintained all of its patronage business in a single patronage pool the bylaws provide that taxpayer is to distribute its patronage_dividend in proportion to the quantity of business done with such patron during such fiscal_year the gross receipt of the dollar_figure-------million settlement proceeds is a significant amount to taxpayer and its patrons although the litigation was funded by the overall membership the settlement proceeds are directly attributable to overpriced b the cost of which was borne directly by taxpayer’s patrons who purchased b over the ------------ year time period taxpayer's board determined that in order to fairly allocate the portion of its patronage_dividend attributable to the settlement proceeds a portion approximately ---- --------percent should be allocated in taxpayer's general patronage pool and the remainder approximately -------------percent should be allocated to taxpayer’s patrons who purchased b during the litigation period in addition with respect to the portion to be allocated to the b patrons taxpayer’s board believes that the allocation should take into account patronage of the b patrons over the applicable time period although taxpayer's historic bylaws allowed the utilization of various pools taxpayer's historic bylaws provided that any allocation of the patronage_dividend was to be based upon current_year quantity of business done the historic bylaws failed to authorize an allocation based upon either i the value of the business done with of for the patron or ii the quantity of business done for more than the current_year in order to grant taxpayer the flexibility to allocate the portion of taxpayer's patronage_dividend attributable to the settlement proceeds taxpayer amended its bylaws prior to the end of ------- to allow the board flexibility in the allocation of the patronage_dividend with respect to the b settlement proceeds and similar circumstances sec_3 of article ix of the bylaws was amended to add paragraph ii which provides as follows plr-103864-15 ii in the event the corporation realizes net_earnings from an extraordinary event or transaction with respect to which the patronage sourced earnings are attributable to the current_year and or prior years extraordinary event and a determination is made by the board_of directors to be appropriate under the particular circumstances the board_of directors may distribute the patronage with respect to the extraordinary event among the patrons based upon a the value of the business done by the respective patrons with the corporation value based as opposed to quantity based b distribute based on quantity based or c distribute based on a combination of quantity based and value based as the board determines appropriate the board_of directors may take into account applicable business conducted prior to the then current fiscal_year if appropriate as defined the patronage attributable to the settlement proceeds would constitute an extraordinary event under sec_3 of article ix of the bylaws taxpayer’s board would determine the appropriate portion to be allocated pursuant to such sec_3 as determined by taxpayer’s board the portion allocated under sec_3 would be based upon either the quantity or value of business done which would take into account the past patronage during the litigation period or a combination of the two under taxpayer's bylaws taxpayer only distributes patronage to its members although taxpayer's membership has generally remained fairly stable changes in membership have occurred from the beginning of the litigation period through the present to the extent that a portion of the settlement proceeds are attributable to former patrons for whom taxpayer has no obligation to distribute such amounts as patronage_dividends taxpayer intends to retain such amount and treat such amount as non-patronage income on the basis of the foregoing information taxpayer requests the following rulings the settlement proceeds constitute patronage sourced income pursuant to sec_1388 pursuant to sec_3 of article ix of its bylaws taxpayer may allocate among its members a portion of the patronage_dividends attributable to the settlement proceeds to the general pool based upon current_year patronage and the remainder to the members the b members that purchased b during the litigation period based either upon the value of the business done by the b members taking into account the business done during the litigation period or the quantity of the business plr-103864-15 done by the b members taking into account the quantity of business done during the litigation period taxpayer as a cooperative is obligated to annually pay patronage_dividends to its patrons on the business done with or for its members taxpayer pays the patronage_dividend through a combination of cash and qualified written notices of allocation which are currently deductible in determining taxpayer's taxable_income in accordance with sec_1382 the settlement proceeds constitute patronage_dividends because they are directly related to taxpayer’s patronage business activity with its patrons sec_1388 in relevant part provides that for purposes of this subchapter the term patronage_dividend means an amount_paid to a patron by an organization to which part i of subchapter_t applies on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons the term does not include any amount_paid to a patron to the extent that a such amount is out of earnings other than from business done with or for patrons or b such amount is out of earnings from business done with or for other patrons to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions as to the initial requested ruling the focus of the analysis is whether the settlement proceeds are attributable to net_earnings of the organization from business done with or for its patrons neither the code nor the regulations promulgated thereunder defines business done with or for patrons however reg sec_1_1382-3 provides that the term income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association for example income derived from the lease of premises from investment in securities or from the sale_or_exchange of capital assets constitutes income derived from sources other than patronage in rev_rul 1969_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from plr-103864-15 patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources see also rev_rul 1974_1_cb_245 ruling that interest_income realized on loans made by the taxpayer was patronage source because the loans actually facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain necessary supplies for its operations the settlement proceeds are with respect to damages incurred by taxpayer for excessive prices paid on b purchased by taxpayer and resold by taxpayer to its b members thus the settlement proceeds are attributable to the b purchases that taxpayer made in order to supply its patrons pursuant to sec_1388 and the rulings cited above the settlement proceeds directly relate to taxpayer’s purchase of products sold as part of its cooperative business and are not incidental income to taxpayer’s operation taxpayer's purchases of b to service its members led to taxpayer’s filing of the lawsuit and receipt of the settlement proceeds therefore the settlement proceeds constitute patronage sourced income that is directly related to and facilitative of taxpayer’s cooperative operation and not incidental to taxpayer’s cooperative operations taxpayer will only be allocating and paying a patronage_dividend to its current members thus if and to the extent that a portion of the settlement proceeds are attributable to the business done with or for former b members to whom no patronage_dividend will be paid such portion of the settlement proceeds will not be distributed to the b members instead taxpayer will report such amounts in its computation of its taxable_income under sec_3 of article ix of taxpayer's historic bylaws taxpayer is required to allocate and distribute as a patronage_dividend its income attributable to the settlement proceeds although taxpayer's historic bylaws allowed taxpayer to create multiple patronage pools taxpayer has historically only utilized one pool under taxpayer's historic bylaws all patronage_dividends are to be allocated among taxpayer's members based upon the quantity of business done by taxpayer's members in the most recent year sec_1388 provides that a patronage_dividend may be allocated and paid on the basis of quantity or value of business done with or for such patron taxpayer's historic bylaws limited taxpayer’s board to allocating taxpayer's patronage_dividend among its members based upon the relative quantity of business done by taxpayer with or for such members under the newly adopted provisions of sec_3 of article ix of the taxpayer bylaws the board is allowed to allocate the portion of taxpayer's patronage_dividend attributable to an extraordinary event either based upon value or plr-103864-15 based upon quantity or a combination of both in any of the three methods the board may take into account patronage activity that occurs prior to the most recent year in the context of the patronage_dividend attributable to the settlement proceeds the value of business done by a particular b member relates to the business that such member did with taxpayer during the litigation period as opposed to the business the b member did with taxpayer in the most recent year thus under an allocation based upon the value of business done the board will take into account the business transacted during the litigation period if the board determines to allocate the patronage based upon quantity the taxpayer board will take into account the b members' patronage during the litigation period such allocation is most consistent with the economic realization of the income attributable to the settlement proceeds the service has approved of taking into account past patronage in allocating a cooperative's patronage_dividend among its patrons in revrul_74_84 1974_1_cb_244 a cooperative recognized income from depreciation_recapture after confirming that such income as patronage sourced income the service approved the allocation of the patronage_dividend attributable to the depreciation_recapture over the period in which the depreciation was claimed thereby tracing the depreciation_recapture income to the years in which tax depreciation was claimed in excess of the economic depreciation accordingly taxpayer board's allocation of the patronage_dividend based upon the b members' patronage during the litigation period would be appropriate in accordance with sec_1388 in order for an amount putatively paid as a patronage_dividend to be deductible as a patronage_dividend the amount must be paid under a preexisting legal_obligation sec_1_1388-1 provides that for the purpose of subdivision ii of this subparagraph amounts paid_by a cooperative organization are paid under a valid enforceable written obligation if such payments are required by state law or are paid pursuant to provisions of the bylaws articles of incorporation or other written contract whereby the organization is obligated to make such payment the legal_obligation must exist at the time when the participating member patrons transact their business with the cooperative and not pursuant to an obligation created after the allocated amount was earned see pomeroy cooperative grain company v commissioner t c no date taxpayer's bylaws both before and after the recent amendment through the addition of sec_3 create a preexisting legal_obligation taxpayer is obligated to distribute to its patrons all of its net_earnings from the business done with or for its members this obligation has existed throughout taxpayer's operation as a cooperative thus taxpayer's legal_obligation has existed throughout the period that plr-103864-15 taxpayer realized and recognized the income attributable to the settlement proceeds taxpayer's preexisting legal_obligation is not altered by taxpayer board's discretion to utilize different pools in its allocation of its patronage_dividends among its members likewise the additional discretion granted to taxpayer’s board as to the method to allocate its patronage_dividend among its members pursuant to the newly adopted provisions of sec_3 of article ix of taxpayer's bylaws does not alter or affect taxpayer's preexisting legal_obligation - it simply allows taxpayer the discretion to allocate the patronage_dividend among the members under a different approved method under sec_1388 given the unusual circumstances involved with the nature of the income related to the settlement proceeds in that the settlement proceeds represent income attributable to improper overcharges imposed on taxpayer over a ------------ year time period that ended ------ years prior to the year of the receipt the exercise of the board's discretion in accordance with taxpayer's bylaws is the appropriate allocation of the patronage_dividend in addition the exercise of discretion does not undermine taxpayer's preexisting legal_obligation to pay its members the patronage_dividend it only allows taxpayer to allocate that patronage_dividend to the members that should receive such patronage_dividend the courts have recognized the key aspect of a cooperative its board and its membership in determining the appropriate allocation of patronage_dividends among the membership in 84_tc_600 taxpayer a subchapter_t agricultural_cooperative was allocated patronage_dividends from several cooperatives in which it was a member the dividends received related to fiscal years other than the fiscal_year in which taxpayer reported such income instead of determining that the dividend be allocated precisely in proportion to the patronage that generated them the taxpayer’s board_of directors employed an accounting_method that allocated all of the dividends based upon the patronage in the year in which the dividends were taxable to it the service contended that the taxpapyer should allocate its patronage to its members based upon the years to which the patronage_dividends received by kingfisher related the tax_court agreed with taxpayer stating that the allocation method chosen by its democratically elected board_of directors ratified annually and employed consistently for many years was equitable and reasonable kingfisher t c pincite noting that a board_of director’s weighing of the equity should be overturned by this court only when the exercise of that discretion appears to have been unreasonable the tax_court held that the government’s proposed reallocation was not superior to taxpayer's particularly when it appeared that taxpayer’s directors made a concerted effort to ensure that all members were treated fairly id pincite the proposed allocation by taxpayer's board under its recently adopted sec_3 of article ix of its bylaws represents the concerted effort of taxpayer’s board to ensure that all members are treated fairly the split of the settlement proceeds is necessary to be fair based upon the historic treatment of prior and significantly smaller plr-103864-15 settlement receipts and the fact that the overall membership provided support to the litigation and the fact that the b members disproportionately suffered from the price fixing that gave rise to the settlement proceeds based on the foregoing taxpayer may allocate the settlement proceeds pursuant to the recently adopted bylaw amendment and such allocation and distribution of funds constitute a deductible patronage_dividend under sec_1382 accordingly based solely on the foregoing we rule that the settlement proceeds constitute patronage sourced income pursuant to sec_1388 pursuant to sec_3 of article ix of its bylaws taxpayer may allocate among its members a portion of the patronage_dividends attributable to the settlement proceeds to the general pool based upon current_year patronage and the remainder to the b members that purchased b during the litigation period based either upon the value of the business done by the b members taking into account the business done during the litigation period or the quantity of the business done by the b members taking into account the quantity of business done during the litigation period no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours nicole r cimino senior technician reviewer branch office of the associate chief_counsel passthroughs special industries-
